When this cause was first presented upon a motion to quash the alternative writ the motion was granted because it was held that the alternative writ did not allege that the Terminal Company was authorized by its charter to issue baggage claim checks to baggage transfer agents nor that the company was authorized as agent of the railroad companies to check baggage to its destination or that it was in fact doing either one of those things. Therefore a right to the mandatory writ as framed did not appear. See State ex rel. Burr et al. v. Jacksonville Terminal Company, et al., 82 Fla. 255, 89 South. Rep. 641.
There was a dissenting opinion in that case which rested upon the proposition that the argument in support of the majority opinion was fallacious because it established a *Page 763 
proposition not related to the question presented, which the dissenting opinion stated to be: whether the State had the power to prevent the Terminal Company from discriminating between prospective passengers, whose baggage has been received by the company for transportation over the line of a railroad company using the terminal facilities, in the matter of the facilities afforded for the identification of such baggage by the owner, and to require the establishment of a system by the Terminal Company that would secure to all persons alike equal facilities in that regard.
If that was the question presented by the alternative writ it is perfectly obvious that it was no solution of the question to say that the Terminal Company was not authorized by its charter to issue baggage checks to baggage transfer companies, nor by its charter or agreement with the railroads to check baggage to its destination.
A petition for rehearing was denied upon the same reasoning by which the majority opinion was supported.
The fallacy was the well known material fallacy of the irrelevant conclusion.
It is true that the order incidentally required the Terminal Company to issue to "all persons and companies duly licensed by law to do a transfer business in the City of Jacksonville, Florida," triplicate stub form baggage claim checks in serial numbers, after a form prescribed in the order, and that upon the presentation by a passenger of a proper railroad ticket and a "duplicate claim check bearing the same number" as contained on the tag or check attached to the parcel and middle stub held by the checking clerk the company should, without further identification of baggage, check such baggage to its destination.
Now, if the relator was not entitled to have the order enforced as a whole, that is to say in its entirety, the writ should not have issued. See State ex rel. v. Florida Coast *Page 764 
Line Canal  Transportation Co., 73 Fla. 1006,75 South. Rep. 582.
But an alternative writ of mandamus may be amended. See Stateex rel. Ellis v. Atlantic Coast Line R. Co., 53 Fla. 650,44 South Rep. 213, 13 L. R. A. (N.S.) 320 n, 12 Ann. Cas. 359.
But as the furnishing of "Triplicate stub form baggage claim checks" by the Terminal Company to baggage transfer companies is merely incidental to the real or principal purpose sought by the order, and as the practice of the company in issuing railroad baggage checks to passengers on authority of the railroads using the terminal station was alleged in the alternative writ and admitted by the motion to quash, it is apparent that the judgment quashing the writ rested upon an irrelevant proposition which could in no wise affect the merits of the principal question.
So even if it was considered that the Terminal Company was not authorized by its charter to issue baggage claim checks to transfer agents the determination of that point did not in any degree determine the principal question. So instead of quashing the writ an order should have been entered allowing an amendment of it.
Later another order was made by the Railroad Commissioners numbered 739 eliminating the objectionable feature as found by this Court to exist in the first order and dealing with the main or principal proposition only, that is to say, requiring the Terminal Company to establish a system, prescribed in the order, for the receipt of the baggage of passengers and the means of easy and convenient identification of the same by the owners thereof when they desire a railroad baggage check to destination.
Based upon that order an alternative writ of mandamus was issued by the Court against the Jacksonville Terminal Company upon the petition of the Railroad Commissioners. *Page 765 
The company made a return in which, among other things, it was averred that it had an arrangement or contract with the Jacksonville Baggage and Cab Company under which baggage claim checks used by that Company were recognized by the Terminal Company for identification purposes but denied that the system, used only with the particular transfer company, amounted to a discrimination against persons who were prospective passengers upon the railroads using the terminal facilities and who did not hold such transfer company's baggage checks.
Much was averred in the return about the special arrangement which the Terminal Company had with the particular transfer company. That it was at once a source of revenue to the Terminal Company and afforded to the traveling public an additional convenience and protection to it from the loss or damage to its baggage while in the hands of the transfer company.
The case was submitted upon an agreed state of facts in which it was admitted: That the Terminal Company in operating the Union passenger depot sells railroad tickets and checks baggage; makes up trains for departure; unmakes trains which have arrived; transports the baggage of passengers, which has been checked, from the baggage room to departing trains; stores outgoing baggage after the same has been received in the baggage room and until it is checked for railroad transportation to point of destination; and receives and stores baggage from prospective passengers, or their agents who send or bring their baggage to the depot, making a storage charge for excess time of storage and in the "case of baggage received which has applied to it the claim check or identification check used by Jacksonville Baggage  Cab Company, Jacksonville Terminal Company will recognize such identification *Page 766 
of such baggage and upon presentation and surrender of a duplicate stub of the check applied to such baggage by Jacksonville Baggage  Cab Company, together with railroad ticket as hereinafter provided; it will issue a railroad check for the transportation of baggage to destination and for identification of such baggage at destination."
It was agreed that the Jacksonville Terminal Company would not render that service to any other prospective passenger holding a railroad ticket but having the "claim check of any other company or person than the Jacksonville Baggage  Cab Company even though such baggage may be in the baggage room at the time such claim check, together with a passenger's railroad ticket, is presented," but it would require the identification of the baggage as prescribed by its rules.
It was also agreed that the Terminal Company is duly authorized to check passengers' baggage to destination and in doing so it uses railroad baggage checks furnished by the respective railroads.
The basis of the Railroad Commission's order is the proposition that the rules prescribed by the Terminal Company for the identification of baggage by passengers who do not hold a baggage transfer check issued by the Baggage  Cab Company named, subject passengers to an inconvenience which the Terminal Company by its arrangement with the Baggage  Cab Company prevents and avoids in other cases.
The finding of this fact by the Railroad Commissioners establishes its prima facie verity. There is nothing in this record which refutes it.
Therefore two propositions are involved. First: The State has the power to prevent the Terminal Company from practicing such discrimination between prospective *Page 767 
passengers whose baggage has been received by the company for transportation over the line of a railroad company using and employing the Terminal Company's facilities, and to require the establishment of a system by the Company that will secure to all persons alike equal facilities in the matter of the identification of baggage for checking to destination. This proposition would seem to require no proof.
Second: The powers of the Railroad Commission are broad enough under the Statute to include the authority to make reasonable regulations respecting the handling of baggage belonging to prospective railroad passengers by the Terminal Company and providing a reasonable system for its safe-keeping and convenient identification by its owners after it has been received by the Terminal Company.
This proposition is not disputed either in the pleadings or in the majority opinion nor indeed does any basis exist in the statute for the support of such denial.
Whether the inconvenience to which the Terminal Company subjects one class of passengers in the matter of the identification of baggage, which it avoids and from which it saves and protects another class, is such a discrimination which the relators may by reasonable regulations prevent would seem to be a matter lying within the judgment of the relators under the statute.
It is no argument to the point that railroad companies may discriminate between baggage transfer companies within certain degrees, such as extending special privileges of soliciting to some such companies which they deny to others, because such conclusion is irrelevant. For the same reason it is no answer that the Terminal Company, in the case of the favored Baggage Transfer Company, has by a special arrangement with that company secured to *Page 768 
persons who employ that company to transfer their baggage to the depot the additional or accessorial service of relieving the owner of the baggage from loss or damage while being carried by the transfer company from the hotel or home to the depot under which the Terminal Company receives a remuneration from the baggage company and that the Terminal Company has made no such arrangement with other transfer companies or persons.
It is no answer because the subject of the order is not an accessorial service. It is a service which the Terminal Company as a common carrier owes to the public; the service of safely keeping and of providing equal facilities for the identification of baggage. Within that field the relators may operate and it is in that field only have they entered.
The general propositions announced in the majority opinion in which numerous authorities are cited are not questioned; but to the writer they seem to be in support of a conclusion which has no relation to the point involved in this controversy.
The system prescribed in order Number 735 of the relators does not appear to be such a burden upon the Terminal Company as to be out of proportion to the benefits to accrue to the public from the system. The Terminal Company finds no burden in the system as it is practiced with the Baggage  Cab Company. The remuneration which the Terminal Company receives is for the assumption of the risk of loss of baggage while being transported by the baggage company in the city. That is an accessorial service which the Terminal Company is not required to undertake by order.
The checking of baggage by a carrier is a duty which it owes to the passenger by reason of the contract of passage. That duty the Terminal Company performs for *Page 769 
the carriers, but the keeping of the baggage and the facilities provided for convenient identification of it by the owners is a service which the Terminal Company performs while custodian of the baggage for the carriers.
I think there has been no showing that the order is unreasonable or made without the limits of authority. It is therefore, under the statute, valid and should be deemed to be reasonable and just, the contrary not plainly appearing.
Peremptory writ should be awarded.